                            UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MASSACHUSETTS

                                                       CIVIL ACTION NO. 4:20-cv-40017


                                                                )
 SHAWN DAVIS,                                                   )
                                                                )
                                PLAINTIFF,                      )
                                                                )
 VS.                                                            )
                                                                )
ANNIE DOOKHAN,                                                  )
COMMONWEALTH OF MASSACHUSETTS                                   )
MIDDLESEX DISTRICT ATTORNEY’S OFFICE,                           )
                      DEFENDANTS.                               )
                                                                )

       PLAINTIFF SHAWN DAVIS’S MOTION TO ENLARGE TIME FOR SERVICE

       Plaintiff hereby moves to extend his time to serve the Defendant to forty-five days from the

allowance of this Motion as good cause exists to do so.

                                          BACKGROUND

        1. The Complaint was filed on February 20, 2020. Docket Entry 1.

        2. On March 10, 2020, Governor Baker declared a State of Emergency in Massachusetts to

            respond to COVID-19, the novel Coronavirus. https://www.mass.gov/executive-

            orders/no-591-declaration-of-a-state-of-emergency-to-respond-to-covid-19

        3. On March 13, 2020, President Trump declared a National Emergency.

            https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-

            concerning-novel-coronavirus-disease-covid-19-outbreak/

        4. As a result of the State of Emergency and National Emergency, numerous businesses

            were shut down, and in person contact was highly discouraged.
                                               STANDARD

        In essence, the rule in its present form allows the court "on its own initiative" to dismiss the

action without prejudice if service of the complaint is not accomplished within one hundred twenty

days or to "direct that service be effected within a specified time." Fed. R. Civ. P. 4(m). Cruz v.

Hampden County, 1998 U.S. Dist. LEXIS 18434, *4-5, 42 Fed. R. Serv. 3d (Callaghan) 206. There is no

good cause prerequisite to the exercise of the court's discretion in this manner. Id. To the extent that

a plaintiff shows good cause for the failure of service, the rule mandates the court to "extend

the time for service for an appropriate period." Id. Thus, a demonstration of good cause requires an

extension of time to serve, but the absence of good cause [*5] does not prevent the court from

extending the time of service in the exercise of its discretion. Id. citing Henderson v. United States, 517

U.S. 654, 658 n.5, 134 L. Ed. 2d 880, 116 S. Ct. 1638 (1996) (Rule 4(m) permits a district court

to enlarge the time for service "even if there is no good cause shown") (quoting in dicta the Advisory

Committee's Notes on 1993 Amendments to Fed. R. Civ. P. 4).

                                               ARGUMENT

        Good cause exists for the plaintiff’s failure to timely effect service; essentially the state and

the country were largely shut down as the result of an unprecedented global pandemic. Accordingly,

granting an enlargement of the time to serve is warranted.

        Even absent good cause, the Court is entirely within its discretion to grant the plaintiff’s

motion and allow this matter to proceed on the merits. There is a strong preference for cases to be

decided on the merits. Medeiros v. United States, 621 F.2d 468, 470, 1980 U.S. App. LEXIS 17160,

*3-4. The plaintiff’s delay in effecting service certainly did not arise out of bad faith, a dilatory tactic,

or other misconduct. Accordingly, plaintiff respectfully requests that, should the Court find good

cause does not exist, the Court exercise its discretion and allow plaintiff’s motion to enlarge.
       No prejudice will result to the defendant should plaintiff’s motion be allowed, as a result of the

modest extension sought, there is no potential for prejudice on the part of the defendant.


                                          CONCLUSION

       As good cause exists to allow plaintiff’s motion, and the Court has the discretion to allow the

motion even absent a showing of good cause, and in consideration of the lack of prejudice that will

result to the defendant, plaintiff respectfully requests that this Honorable Court allow her motion to

enlarge the time for service by 45 days from the allowance of this motion.



                                                Respectfully Submitted,

                                                /s/Matthew J. Holmes
                                                Matthew Holmes, Esquire
                                                BBO No. 675994
                                                Eden Rafferty
                                                238 Shrewsbury Street
                                                Worcester, MA 01604
                                                (508) 795-1601
                                                mholmes@edenrafferty.com


June 17, 2020
                                  CERTIFICATE OF SERVICE

        I, Matthew J. Holmes, certify that on this 17th day of June, 2020, a copy of the above
pleading was filed with the ECF System and will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing and paper copies will be sent to those
indicated as non-registered participants.


                                                      /s/Matthew J. Holmes
                                                      Matthew J. Holmes
